Citation Nr: 0304321	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

(The issue of entitlement to a permanent and total disability 
evaluation for pension purposes will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from November 
1970 to May 1972.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in part, denied 
the appellant's claim of entitlement to service connection 
for pes planus.  In a decision dated August 12, 1998, the 
Board denied the appellant's pes planus claim, upholding the 
RO.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).

The parties submitted a Joint Motion to the Court in August 
2000; the parties agreed that the denial of the appellant's 
claim for service connection for pes planus should be 
remanded because the Board had determined that the claim was 
not well grounded subsequent to the Regional Office (RO) 
having addressed the claim on the merits.  See Nolen v. 
Gober, 222 F.3d 1356 (Fed. Cir. 2000).  In September 2000, 
the Court vacated and remanded the Board of Veterans' Appeals 
(Board) decision that, in part, denied entitlement to service 
connection for pes planus.  That issue on appeal was remanded 
pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The Board thereafter remanded the case to the RO for 
additional development in May 2001.  The RO has now returned 
the case to the Board for appellate review.

The Board is undertaking additional development on the issue 
of entitlement to a permanent and total disability evaluation 
for pension purposes pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The appellant was treated on one occasion in-service for 
symptomatic pes planus; there is no medical evidence 
indicating that the condition was other than acute and 
transitory.

3.  If the appellant's pes planus is of the congenital type 
and pre-existed his military service, it did not increase in 
disability during such service.

4.  The appellant does not have current left or right foot 
disability due to disease or injury that was incurred or 
aggravated during his active service.


CONCLUSION OF LAW

The pre-existing pes planus did not undergo aggravation 
during service; a separate acquired bilateral foot disorder 
was not incurred or aggravated in service, and arthritis of 
either foot may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1132, 1133, 5102, 5103, 5103A, and 5107 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(2002) and 3.307, 3.309 (codified as amended Fed. 67 Reg. 
67,792 (November 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board must determine whether (1) 
the weight of the evidence supports the claim or, (2) whether 
the weight of the "positive" evidence in favor of the claim 
is in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for service 
connection for a bilateral foot disorder, to include pes 
planus.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

In addition, service connection for a number of chronic 
conditions, including arthritis, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, congenital or developmental defects or 
conditions are generally not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c).  Mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes. 38 C.F.R. § 4.9.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  


For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant has provided various written statements 
concerning his bilateral pes planus.  In a VA Form 21-4138 
submitted in September 1995, the appellant stated that his 
condition of flat feet was aggravated while he was in service 
and that the condition existed prior to service.  In his VA 
Form 9 submitted in June 1996, the appellant stated that his 
bilateral foot condition started in service.  In October 
1997, the appellant stated that he was treated several times 
for this condition in service and that the arch supports he 
was given made the situation worse so he did not wear them.  
He further stated that he had problems with his feet the 
whole time that he was in the military and that he continued 
to have the same problem presently.

Review of the appellant's service medical records reveals 
that the appellant underwent a medical examination for 
entrance into the Army in November 1970.  On his report of 
medical history, the appellant denied foot trouble.  On 
physical examination, the appellant's feet were noted to be 
normal.  On the report of medical history dated in February 
1971, the appellant checked the yes and no boxes concerning 
foot problems.  On physical examination, the appellant's feet 
were noted to be normal.  On June 30, 1971, the appellant 
sought treatment for complaints of sore feet and flat feet.  
The clinical assessment was pes planus and the appellant was 
to be provided with arch supports; the appellant was referred 
to the Podiatry clinic for symptomatic pes planus.  On July 
7th and 8th, 1971, the appellant was seen in the Podiatry 
Clinic for follow-up; there is no record of any additional 
treatment.  The appellant underwent a separation examination 
on April 10, 1972, and physical examination of the feet was 
normal.


In March 1995, the appellant submitted a VA Form 21-526 and 
asked for service connection for a condition of his feet.  He 
said that his feet had been treated in service from 1970 to 
1972, and that he had not had any foot treatment since his 
separation from service.

The appellant underwent a VA medical examination in August 
1996; he complained of pain and numbness in his legs and 
feet.  On physical examination, his gait, posture and 
carriage were normal.  The feet were essentially normal 
except for being slightly flattened.  The appellant also 
underwent a VA foot examination that same month; he reported 
that he had had pain and discomfort in his feet throughout 
his service and that he had not gotten any post-service 
treatment for them.  He complained of aching pain from the 
ankles to the toes.  On physical examination, there were 
calluses on both great toes.  The nails were thick and long.  
The toes and soles of both feet were red and there was dry 
scaly skin on the bottom of both feet.  Range of motion was 
within normal limits.  The appellant exhibited a varus gait 
pronation and the lesser toes of each foot did not reach the 
floor.  The examiner rendered diagnoses of bilateral plantar 
fasciitis, callus each great toe, hypertrophic nails on all 
toes and pain in both feet.

The appellant was examined by a private podiatrist in July 
2000; he complained of painful flat feet that seemed to 
become worse after he was in the Army.  He indicated that he 
had had this since birth.  On physical examination, some 
onychomycosis of the nail plates was noted.  He demonstrated 
essentially normal subtalar and mid-tarsal range of motion.  
A metatarsus adductus deformity with some mild internal 
tibial torsion was noted.  On weight bearing, the appellant 
demonstrated marked pes planus deformity.  Radiographic 
examination revealed some early degenerative changes at the 
second and third cuneiform joint level that was fairly 
consistent with the pes planus deformity.  The podiatrist 
rendered a clinical assessment of bilateral pes planus 
deformity that he felt was related to the appellant's 
compensation for his metatarsus adductus and mild internal 
tibial torsion.  There were no findings of calluses.

The appellant underwent another VA medical examination in 
April 2002; the examiner reviewed the claims file and the 
medical records prior to the examination.  The appellant 
complained of pain and stiffness from his flat feet.  He 
occasionally ambulated with a slight limp.  On physical 
examination, the appellant demonstrated mild bilateral pes 
planus with full range of motion of the feet and ankles.  The 
examiner stated that both feet showed a mildly flat arch and 
that both feet were otherwise normal in appearance.  The 
examiner rendered a diagnosis of mild bilateral pes planus.  
There were no findings of calluses.

The appellant maintains that he suffers from a bilateral foot 
disorder, to include pes planus, that is related to service.  
Review of all of the evidence of record reveals that the 
appellant was treated for complaints of foot and arch pain in 
June-July 1970, but there is no mention of any arthritis or 
plantar fasciitis.  Furthermore, there is no medical evidence 
of record to establish that the in-service arch pain 
diagnosed as symptomatic pes planus was other than acute and 
transitory.  There is no evidence of record that indicates 
that the appellant suffered from foot arthritis (or plantar 
fasciitis or pes planus) to a compensable degree within one 
year of his separation from service.  In addition, the record 
does not contain competent medical evidence of a nexus 
between any current foot disorder and disease or injury 
during the appellant's active military service.  The 
appellant has not provided any medical evidence to establish 
that he currently suffers from any foot disorder, including 
arthritis and pes planus, that is related to service, and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for arch pain and that this condition 
resolved without sequelae.  There is no medical evidence of 
record to establish that he suffered any foot pain that was 
other than acute and transitory.  The medical evidence of 
record does not indicate that the appellant currently suffers 
from plantar fasciitis.  There is no evidence of record that 
the appellant suffered from any foot condition to a 
compensable degree within one year of his separation from 
service.  Degenerative changes of the toe joints were first 
demonstrated on x-ray in July 2000.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Absent such evidence, the Board concludes 
that service connection for pes planus is not warranted on 
the basis of service incurrence.  

The appellant has raised the contention with respect to the 
bilateral foot disability claim that any pre-existing pes 
planus was aggravated by service.  Thus, an issue in this 
case is whether the appellant's bilateral pes planus was 
aggravated by active military service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required of a non-
combat appellant to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

The Board notes that 38 C.F.R. § 4.57 provides that it is 
essential to make an initial distinction between bilateral 
flatfoot as a congenital or as an acquired condition.  The 
congenital condition, with depression of the arch, but no 
evidence of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness, is a congenital abnormality that 
is not compensable.

The pertinent evidence of record shows that the appellant's 
feet were clinically normal upon examination for enlistment 
in November 1970, and again in February 1971.  The appellant 
sought treatment for complaints of bilateral foot pain, was 
diagnosed with symptomatic pes planus and prescribed arch 
supports in mid-1971.  These records also reflect that, upon 
separation examination in April 1972, the appellant did not 
report a history of foot trouble and clinical evaluation 
resulted in a finding of normal feet.

The Board has reviewed the statements made by the appellant 
and on his behalf and finds that such statements are 
credible.  The evidence is clear that the appellant 
experienced bilateral arch pain during service and that he 
currently experiences foot pain.  However, the appellant and 
other lay witnesses are competent to testify as to symptoms 
but are not competent to make a medical diagnosis or to 
establish an etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Causative factors of a disability amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

The Board notes that the veteran is entitled to the 
presumption of soundness, as pes planus was not noted on the 
veteran's entry into service.  Nonetheless, because the 
possibility of service connection on the basis of aggravation 
has been raised, the Board will also consider whether this 
would provide a basis for a grant of service connection.

If, as the veteran reported at one point, his pes planus pre-
existed service, it was not aggravated during his active 
military service.  In fact, the record tends to show that the 
veteran's pes planus is of the congenital variety, as 
described in 38 C.F.R. § 4.57.  The service medical records 
do not mention abnormal callosities, areas of pressure, 
strain or demonstrable tenderness.  When, as in this case, 
only depression of the arch is shown, pes planus is a 
congenital abnormality that is not compensable.  Even if the 
veteran's pes planus were not of the congenital type, the 
preponderance of the evidence shows that the appellant's 
bilateral pes planus was not aggravated during his active 
service because there was no increase in the pes planus 
during such service.  His feet were described as normal both 
entering and leaving service.  In addition, since no 
arthritis was clinically demonstrated within one year of the 
appellant's release from service, arthritis of either foot 
may not be presumed to have been incurred in service.

Furthermore, the symptomatology demonstrated thereafter 
represents nothing more than the continuation of underlying 
preservice disability.  The medical evidence of record 
contains no competent medical opinion showing that the pre-
existing pes planus underwent a pathological worsening in 
service beyond the natural progress of the disability.

There is no medical opinion of record that relates the 
appellant's service with any increased pes planus 
symptomatology.  The appellant contends that the claimed 
aggravation of pre-existing pes planus had its onset during 
his service in the Army.  In Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991), the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, appellant is not competent to offer 
medical opinion as to whether aggravation as defined in the 
regulation is manifested and the etiology thereof, since this 
requires medical opinion.

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting pes 
planus condition during service.  In view of the absence of 
any evidence in the treatment records of an increase in the 
severity of the pes planus beyond the natural progression of 
the disease during service, and in view of the absence of a 
medical opinion that the appellant's pes planus was 
aggravated by any incident of service, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for pes planus.

There is no competent medical evidence to show the current 
existence of any plantar fasciitis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nor is 
there any competent medical evidence to demonstrate the 
existence of degenerative changes within one year of service.  
Thus, the Board finds that any foot disorder other than pes 
planus, including arthritis, was first shown years after 
service and has not been related to service by any competent 
medical opinion.  The appellant has not submitted competent 
medical evidence showing that he currently has any foot 
disorder that is linked to any incident of service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).



II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
August 1995 rating decision, the April 1996 Statement of the 
Case (SOC); the Supplemental Statements of the Case (SSOC) 
issued in September 1997, September 2002, and November 2002; 
the May 2001 Board remand; the August 1998 Board decision.  
The RO sent the appellant a letter in May 2001 outlining the 
provisions of the VCAA and informing him of the evidence 
needed to establish entitlement.  He was informed by the 
September 2002 SSOC of the provisions of the VCAA.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations.  The RO obtained private medical 
evidence that was identified by the appellant.  In addition, 
the appellant was informed about the provisions of the VCAA 
in the September 2002 SSOC.  In a May 2001 letter, the RO 
asked the appellant to identify all relevant records.  The 
appellant responded the next month and the RO obtained the 
identified records.  Therefore, there is no indication that 
additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service claim at issue in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Entitlement to a bilateral foot disorder, to include pes 
planus, is denied.



		
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

